Citation Nr: 0905749	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to April 
1967.

This matter came to the Board of Veterans' Appeals (Board) 
from September 2003 and April 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a Board hearing in September 2006; 
the transcript is of record.  This matter was remanded in 
July 2007.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a December 1992 RO decision entitlement to service 
connection for nervous disorder was denied; the Veteran did 
not file a notice of disagreement.  

2.  In February 2003, the Veteran filed a request to reopen 
his claim of service connection for schizophrenia. 

3.  Certain evidence received since the RO's December 1992 RO 
decision is new to the record, but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1992 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
December 1992 RO decision, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, VA satisfied its duties to the Veteran in a VCAA letter 
issued in March 2003.  The letter predated the September 2003 
and April 2004 rating decisions.  See id.  Subsequently, the 
Veteran was issued VCAA letters in May 2006 and September 
2007.  Collectively, the VCAA letters notified the Veteran of 
what information and evidence is needed to reopen and 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Collectively, the 
March 2003, May 2006, and September 2007 letters have clearly 
advised the Veteran of the evidence necessary to reopen and 
substantiate his claim. 

In the May 2006 and September 2007 VCAA letters, the Veteran 
was provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for schizophrenia, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, post-service VA medical 
records, post-service private medical records, and Social 
Security Administration (SSA) records.  There is otherwise no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in more 
detail below, the Board has determined that an examination or 
opinion is not necessary.  Moreover, the statutory duty to 
assist the Veteran does not arise if the Veteran has not 
presented new and material evidence to reopen his claim.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996). 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
February 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In February 1972, the Veteran filed a formal claim of 
entitlement to service connection for schizophrenia which he 
stated began in July 1971.  Of record were service treatment 
and personnel records which reflect that he served for 2 
years and 4 months in Vietnam.  Service treatment records 
revealed no evidence of complaints, symptoms, treatments, 
findings or diagnosis of an acquired psychiatric disorder in 
service or on examination for discharge from service.  Post-
service, in December 1971, the Veteran was hospitalized for 
one day at a VA hospital.  It was reported as history that he 
had been previously hospitalized three times since the summer 
of 1971 for paranoid schizophrenia.  On mental status 
examination in December 1971, his affect was bland, his 
speech was minimally spontaneous, without evidence of 
psychotic thought content.  Diagnosis was paranoid 
schizophrenia in partial remission.  From December 1972 to 
March 1973, the Veteran was hospitalized at a VA hospital.  
On admission he was extremely withdrawn, mute and catatonic.  
Electroshock treatments brought some improvement.  He has 
been unable to function on his own, or hold a job for two 
years.  He had symptoms of hallucinations and delusions.  In 
a statement from the Veteran's mother dated in December 1972, 
she stated that he had been ill for over a year and a half.  
The Veteran's claim of service connection was denied in a 
July 1973 rating decision which was issued to the Veteran in 
August 1973.  The Veteran did not initiate an appeal of this 
decision; therefore, the RO's decision is final.  38 U.S.C.A. 
§ 7105.  

In September 1974, the Veteran filed a formal claim of 
service connection for 'nervous condition' which he stated 
began in 1965.  Of record were VA treatment records 
reflecting a hospitalization in August 1974, and after 
treatment by medication he was discharged with a diagnosis of 
schizophrenia, paranoid type.  The Veteran was again 
hospitalized in September 1974, and the diagnosis on 
discharge was schizophrenia, undifferentiated type.  In March 
1975, the Veteran underwent a VA examination.  He gave a 
history of auditory hallucinations and feelings of guilt 
during service in Vietnam.  Upon mental status examination, 
the examiner diagnosed schizophrenia, chronic, 
undifferentiated type.  The Veteran's claim of service 
connection was denied in an April 1975 rating decision.  The 
Veteran did not initiate an appeal of this decision; 
therefore, the RO's decision is final.  38 U.S.C.A. § 7105.  

In April 1977, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, stating that upon discharge 
from service in 1967, he "began to feel a state of extreme 
depression."  He reported that this continued until he had a 
complete nervous breakdown.  Of record was a May 1976 VA 
treatment record which reflects a diagnosis of schizophrenia, 
catatonic type.  He was hospitalized from March to April 
1977, admitted for suicidal feelings.  It was reported that 
he had carried a diagnosis of paranoid schizophrenia since 
August 1971.  Current diagnosis was chronic paranoid 
schizophrenia.  In July 1977, the RO issued a decision 
stating that his claim of service connection for nervous 
condition had been considered; however, the evidence 
considered did not warrant a change in the July 1973 
decision.  The Veteran did not initiate an appeal of this 
decision; therefore, the RO's decision is final.  38 U.S.C.A. 
§ 7105.  

In February 1979, the Veteran submitted a VA Form 21-4138, 
claiming that he began to have psychiatric problems shortly 
after separation from service.  In July 1980, a statement was 
received from J.T.K., of the Associated Valley Counselors.  
The statement described the Veteran's participation in group 
therapy from 1968 to 1969.  Mr. K. did not have the case 
records but recalled the Veteran as one who was isolated and 
withdrawn, although no specific diagnosis was made at that 
time.  He showed halting speech and difficulty with thought 
formation and had significant trouble with interpersonal 
interactions.  He displayed extreme, constant, debilitating 
anxiety, had problems concentrating, showed no self-
confidence, and practically no self-esteem.  He had sleeping 
problems, was socially passive and inhibited and showed 
distrust and suspicion of others.  He was emotionally 
repressed and inhibited.  In October 1980, the RO determined 
that the new evidence did not warrant any change in the 
previous determination.  The Veteran perfected an appeal, and 
the Veteran's claim was certified to the Board.

In November 1981, the Board discussed and considered all of 
the evidence detailed hereinabove, and determined that new 
and material evidence had not been received to reopen the 
claim.  The Board's decision is final.  38 U.S.C.A. § 7104.  

In June 1984, the Veteran filed an informal claim of service 
connection for schizophrenia.  In July 1984 VA 
correspondence, the claim was denied on the basis of no new 
and material evidence.  The Veteran did not initiate an 
appeal of this decision, therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  

In August 1986, the Veteran filed an informal claim of 
service connection for PTSD.  VA treatment records reflect a 
hospitalization in July 1986 and a discharge in August 1986 
with a diagnosis of chronic undifferentiated schizophrenia 
with paranoid features.  Such claim was denied in a November 
1986 rating decision on the basis of no diagnosis.  The 
Veteran did not initiate an appeal of this decision, and, 
therefore, the RO's decision is final.  38 U.S.C.A. § 7105.  

In July 1992, the Veteran filed an informal claim of service 
connection for nervous condition.  VA treatment records dated 
May to July 1990 reflect that he had continued to seek 
treatment for schizophrenia.  VA correspondence issued to the 
Veteran in July 1992 requests new evidence which shows that 
his disability was incurred in or aggravated by service.  The 
Veteran did not respond to such request, and the claim was 
denied in December 1992.  The Veteran did not initiate an 
appeal of this decision; therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  

In February 2003, the Veteran's representative submitted an 
informal claim of service connection for schizophrenia, 
followed by a submission of a formal application in March 
2003.  The evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the issuance 
of the RO determination in December 1992.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Because new and material evidence 
has not been submitted, the claim of service connection for 
schizophrenia cannot be reopened.

The evidence added to the record since the December 1992 
decision includes VA treatment records, private medical 
records, SSA records, and lay statements.  

A VA vocational clinical record dated in August 1975 is of 
record.  The record reflects that he has a history of 
multiple VA hospitalizations on psychiatry starting in 1970.  
The Veteran reported that upon discharge, he was employed as 
an electronics laboratory technician for two years, and for 
brief periods as a landscaper and forklift operator.  In 
1970, he was employed as an auto assembler at a GM plant, and 
six months later was laid off, and he reported that he was 
unsuccessful in finding employment and became depressed which 
culminated in a psychotic breakdown and hospitalization.  

New and duplicative VA treatment records were associated with 
the claims folder.  Of record are VA treatment records dated 
from the mid-1970's reflecting mental health treatment.  VA 
hospital records reflect an admission for the fourth time in 
April 1976, and the discharge diagnosis was schizophrenia 
(paranoid versus chronic undifferentiated type).  Such record 
reflects that the Veteran's psychiatric history dates to 
1972, at which time he was admitted with a diagnosis of 
schizophrenia, catatonic type.  VA treatment records dated 
1982 to 1983, reflect continued mental health treatment.  A 
September 1982 VA treatment record reflects the Veteran's 
report that he had a breakdown shortly after service, and it 
was noted that he was hospitalized in 1971.  VA treatment 
records dated 1999 to 2003 reflect continued treatment for 
schizophrenia.  An April 2003 treatment record reflects a 
history of schizophrenia dating back to 1971.  

Private medical records from Napa State Hospital were 
associated with the claims folder which reflect treatment for 
and a diagnosis of schizophrenia, paranoid type, in July 
1976.  Private medical records from Highland General Hospital 
reflect an admission in October 1992 for mental health 
treatment upon an attempted suicide, and discharge in 
December 1992 with a diagnosis of schizoaffective disorder, 
depressed type.  Thereafter, private medical records from 
UCLA Fairmont Mental Health Center dated December 1992 to 
January 1993 reflect admission and discharge diagnoses of 
major depression with psychotic features and history of 
alcoholism.  Private progress notes from Alameda County 
Health Center reflect continued mental health treatment in 
the 1990's.  

The Veteran's SSA records contain a SSA decision finding that 
the Veteran has been under the disability of severe 
schizophrenia, paranoid type since July 1973.  The text of 
the decision states that "medical records reflect that the 
Veteran has an extensive history of schizophrenia dating 
back, to at least, August 1971."

Also of record are lay statements from the Veteran, his 
mother and his brother.  The Veteran and his brother also 
testified at a Board hearing.  The Veteran's brother 
essentially testified that the Veteran exhibited mental 
health problems within a few years of separation from 
service.  The Veteran's representative also referred to 
education records on file which reflect that the Veteran 
received poor grades in 1968.  

Although it is clear that some of the evidence submitted with 
the claim to reopen is "new" in that it was not previously 
of record at the time of the prior decisions, none of the 
evidence submitted raises a reasonable possibility of 
substantiating the claim of service connection for 
schizophrenia.  As already considered in the multiple RO 
decisions and Board decision of record, service treatment 
records are devoid of any mental health complaints, and are 
devoid of a mental health diagnosis upon discharge.  
Duplicate records are not new and material.  

Likewise, the prior decisions denied service connection on 
the basis that there is no medical evidence reflecting a 
psychiatric diagnosis or psychiatric treatment within a year 
of his April 1967 separation from service.  The new medical 
evidence received in support of his claim reflects continued 
treatment for schizophrenia in the 1970's to the present, 
with no medical nexus linking such post-service disability to 
service.  In fact the new evidence is duplicative in that it 
continues to support a finding that the Veteran's psychiatric 
disorder was initially manifested and diagnosed in or after 
1970, which was approximately three years after separation 
from service, with no link to service.  Records showing 
treatment years after service which do not link the post-
service disorder to service in any way are not considered new 
and material evidence.  See Cox v. Brown, 5 Vet. App. 95 
(1993).    

The August 1975 VA vocational clinical record reflects the 
Veteran's report that he experienced an initial psychotic 
breakdown in 1970, subsequent to being laid off from his 
employment.  These records do not link such problems to 
service, and, thus, are not new and material.  The new VA 
treatment records associated with the claims folder 
repeatedly reference a psychiatric history dating back to the 
early 1970's.  Such post-service reports are not new and 
material.  Id.  With regard to the newly received SSA 
records, as detailed it was determined that the earliest 
medical evidence reflecting psychiatric problems was in 1971, 
which was approximately 4 years after separation from 
service.  Id.  

At the Board hearing, the Veteran's representative 
specifically referenced the July 1980 correspondence from Mr. 
K. stating that the Veteran participated in group therapy 
from 1968 to 1969; however, such correspondence had already 
been considered by the Board in the November 1981 decision.  
At that time the Board determined that new and material 
evidence had not been received to reopen the claim.  New and 
material evidence is not duplicative or redundant in nature.  

Despite the Veteran's contentions that he had a breakdown 
shortly after service, and his brother's testimony that he 
began to have mental health problems within a few years of 
separation from service, such lay statements are cumulative 
of the contentions previously presented.  Moreover, lay 
assertions regarding medical diagnoses and medical causation 
cannot suffice to reopen a claim under 38 U.S.C. § 5108.  See 
generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see 
also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay 
assertions of medical causation cannot serve as a predicate 
to reopen a veteran's claim).

Overall, the evidence submitted since the December 1992 RO 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the Veteran has not 
presented new and material evidence to reopen his claim of 
service connection for schizophrenia.  38 C.F.R. § 3.156(a).  
Accordingly, the Board's analysis must end here, and the 
appeal is denied.  

In view of the Board's finding that the schizophrenia issue 
has not been reopened, a VA examination with opinion is not 
required.  38 C.F.R. § 3.159(c)(4)(C)(iii). 





ORDER

New and material evidence has not been received to reopen a 
claim of service connection for schizophrenia.  The appeal is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


